Exhibit 99.2 FOR IMMEDIATE RELEASE-December 8, 2009 ANCHOR FUNDING SERVICES, INC.’s CO-CHAIRMEN AND INVESTORAGREE TO PROVIDE $3.7 MILLION SENIOR CREDIT FACILITY TO RECENTLY ACQUIRED COMPANY,BROOKRIDGE FUNDING, LLC. BOCA RATON, Fla., Dec. 8 /PRNewswire-FirstCall/ Anchor Funding Services, Inc.’s (OTC Bulletin Board Symbol “AFNG.OB”) Co-Chairmen, Morry F. Rubin and George Rubin, and an investor, through a newly organized entity, MGM Funding, LLC, have agreed to provide a $3.7 million Senior Credit Facility to Anchor’s 80% owned Purchase Order Financing Subsidiary, Brookridge Funding Services, LLC (‘Brookridge”) which recently acquired Brookridge Funding, LLC. Brookridge provides its specialty niche financing to small and mid-sized U.S. based businesses. Morry F.
